Citation Nr: 1603896	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-34 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disease, to include ischemic heart disease, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:  Disabled American Veterans

 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

 
INTRODUCTION

The Veteran served on active duty from December 1968 to August 1991.  He died in January 2005 and the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), issued in response to the Nehmer class-action case.  See 38 C.F.R. § 3.816 (2015); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) and based on the evidence of record, the Board has recharacterized the issue of entitlement to service connection for ischemic heart disease more broadly as entitlement to service connection for cardiovascular disease.

In December 2014, the appellant attended a video conference hearing before the undersigned.  The hearing transcript is of record.

The claim of entitlement to service connection for cardiovascular disease to include as secondary to herbicide exposure was denied by the Board in an April 2015 decision.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion the Veteran and the Secretary of Veterans Affairs agreed to vacate the Board's April 2015 decision and remand the case to the Board for additional development.  The joint motion was granted by the Court in November 2015.

FINDINGS OF FACT

1.  Inservice exposure to herbicides has not been established.  In-country service in Vietnam is not shown by the record and the most credible evidence is against finding that the Veteran was exposed to Agent Orange and other herbicides while serving in Thailand during the Vietnam Era. 

2.  Cardiovascular disease, to include ischemic heart disease, was not manifest during active service, cardiovascular disease was not manifest within one year of separation from active duty, and it is not otherwise attributable to active service.  


CONCLUSION OF LAW

Cardiovascular disease, to include ischemic heart disease, was not incurred or aggravated in-service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  The appellant received adequate notice of the information and evidence needed to substantiate and complete a claim to include notice what evidence VA would attempt to secure, what evidence the appellant was responsible for securing, and how effective dates and disability ratings are assigned.  The appellant's representative has also demonstrated an understanding of the requirements of this claim through his presentation at the Board hearing. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claim.

Analysis 

The appellant appeals the denial of entitlement to service connection for cardiovascular disease, to include ischemic heart disease, as a result of exposure to herbicides.  The Veteran's personnel records confirm that he served in Thailand at U-Tapao Royal Thai Air Base as a vehicle operator.  The appellant contends that while in Thailand the Veteran worked on aircraft that were often parked along the perimeter of the base off the runway and tarmac.  She testified that he was around the base perimeter based on his jobs.  She also claims that the Veteran landed in Vietnam while traveling to Thailand.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including cardiovascular disease, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  These veterans include United States Air Force veterans who served on Royal Thai Air Force bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975.  To receive benefits for diseases associated with herbicide exposure these veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

Initially, the Board finds against the claim for service connection on presumptive basis.  To support the appellant's contention that the Veteran was exposed to herbicides she first argues he entered Vietnam en route to Thailand.  Personnel records, however, do not indicate the Veteran had service in Vietnam.  A report from the Defense Personnel Records Information Retrieval System was unable to confirm that the aircraft which transported the Veteran to Thailand landed in Vietnam while en route.  In December 2011, VA issued a memorandum of a formal finding on lack of information required to verify the Veteran's service in Vietnam. 

Other than the appellant's bare unsupported assertion she has offered no evidence which independently corroborates her assertion that the Veteran set foot in the Republic of Vietnam.  In light of the negative report from the Defense Personnel Records Information Retrieval System, service personnel records which do not list service in Vietnam, and the absence of any independent evidence to the contrary, the Board finds that the evidence preponderates against finding that the Veteran served on the land mass of the Republic of Vietnam.

In the alternative, the appellant also contends the Veteran was exposed to herbicides while performing duties at the U-Tapao Royal Thai Air Base.  Personnel records confirm that the Veteran served at U-Tapao as a vehicle operator.  He did not serve as a security policeman, security patrol dog handler, or a member of a security police squadron.  Further, there is no independent verification that such duties required him to regularly drive around the perimeter of the base as part of his regular duties.  Certainly such an assertion is not corroborated by performance evaluation reports or evidence showing that this was part of the Veteran's daily work duties.  Simply put, there is no evidence to corroborate any claimed herbicide exposure aside from the appellant's lay contentions, and where such corroboration would be found, the evidence is against the claim.

While the appellant is competent to report back what the Veteran told her about his service to include his service in Thailand, the Board finds that her statements on this matter lack credibility when personnel records are reviewed.  The appellant has made statements asserting that the Veteran landed in Vietnam but those assertions have been contradicted by service personnel records.  Also, the Board finds that the personnel records are against a finding that the Veteran was exposed to herbicides while performing duties while stationed in Thailand.  

The Board has considered the Veteran's military occupational specialty and other personnel records of file.  The appellant argues that the Veteran drove crew personnel to their aircraft.  Sound strategy, however, would dictate that aircraft would not be parked near the perimeter of a base in order to avoid the aircraft being subjected to an easy attack near a base perimeter.  Indeed, one of the reasons why base perimeters were sprayed was to allow security forces a clear line of sight, i.e., one not obstructed by foliage, in the event enemy forces approached the perimeter.  It is illogical to believe that a commander would place aviation assets near that same perimeter to make their destruction easier should enemy forces approach that same perimeter.  Given the fact that the Veteran would not have been required to serve near the air base perimeter due to his daily work duties as a vehicle operator, the appellant's assertions on this matter are not credible.  As the Veteran did not have in country service in the Republic of Vietnam and as it is not shown on a factual basis that he was exposed to herbicides while serving in U-Tapao, the Board finds that the Veteran did not meet the criteria for presumptive or direct service-connection based on herbicide exposure.   See 38 C.F.R. § 3.307(a)(6)(iii).

The Board further finds against service connection for cardiovascular disease on a direct basis.  To that end, the Veteran complained of chest pains for three days in September 1980, however, ischemic heart disease was not diagnosed, nor was any form of heart disease.  Rather, examinations during service revealed normal findings for the heart and the Veteran denied heart trouble and/or pain or pressure in the chest during his retirement examination.  There is no evidence of compensably disabling cardiovascular renal disease within one year of separation from active duty. 

A review of the record discloses that the Veteran's heart problems manifested years post service.  The law provides that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  The disorder is shown years post-service and there is no competent evidence that attributes the pathology to service or the symptoms therein.

As noted, the appellant argues the Veteran's cardiovascular disease is related to service to include exposure to herbicides.  She contends he was exposed to herbicides in service while working as a vehicle operator while stationed in Thailand.  To the extent that the appellant's lay statements are being offered to establish inservice herbicide exposure, such evidence must fail.  Her pleadings do not establish actual or presumptive exposure.  Merely reporting that he worked as a vehicle operator and that he was around the base perimeter based on his jobs does not establish exposure.  The appellant's testimony is not credible regarding inservice exposure in Thailand, and there is no other evidence in support of the theory that the Veteran was exposed to herbicides in service.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records and private treatment records of file.  These records do not include any opinion linking the Veteran's cardiovascular disease directly to service.  There is no competent evidence or opinion that the Veteran's cardiovascular disease was related to his military service and neither the appellant nor her representative has presented any such opinion.  

In sum, the most probative evidence of record is against finding that the Veteran's cardiovascular disease is directly related to service and against a finding that cardiovascular disease was compensably disabling within a year of separation from active duty.  In making this decision the Board notes that the appellant is competent to report what she is told and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), in this case the etiology of the Veteran's cardiovascular disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Hence, the appellant is not competent to address the etiology of cardiovascular disease.  

The Board is mindful of the articles on herbicide use in Thailand submitted by the appellant.  The articles, however, are not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the articles have minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

For the reasons stated above, service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cardiovascular disease, to include ischemic heart disease, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


